Citation Nr: 0713010	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-21 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to August 
1969 and April 1984 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in July 2006; a transcript 
is of record.  

After the veteran's videoconference hearing, he submitted 
additional evidence that had not been considered by the RO.  
The veteran has waived initial RO consideration of this 
evidence.  38 C.F.R. § 20.1304(c) (2006).  Consequently, the 
Board has reviewed the evidence and may proceed with the 
adjudication of this claim.
 

FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence includes a current 
diagnosis of coronary artery disease.

3.  The competent medical evidence shows that the veteran's 
coronary artery disease arose during his active duty service.  




CONCLUSION OF LAW

Coronary artery disease was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The record shows that the RO provided the veteran with 
comprehensive notice of the VCAA in letters dated in July 
2004 and June 2006.  No further discussion regarding the 
content of these letters is necessary, however, because as 
explained more fully below, this decision represents a full 
grant of benefits sought on appeal.  Thus, the veteran cannot 
be prejudiced by any deficiency with respect to VCAA and the 
Board will proceed with appellate review.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b) (2006).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Analysis

The veteran's service medical records show that he was 
referred for cardiovascular screening because of 
hyperlipidemia as early as September 1991.  The service 
medical records do not, however, include a diagnosis of 
coronary artery disease.  The Board, therefore, must look to 
subsequent medical records to justify a grant of service 
connection.

The relevant medical evidence in this case includes 4 letters 
from the veteran's private physician, Dr. R.B., and a VA 
examination report, dated in April 2005.  In the first 
letter, dated in June 1999, Dr. R.B. stated that she had 
treated the veteran since November 1997 for asthma and 
hyperlipidemia.  In a letter dated in March 2004, Dr. R.B. 
stated that a heart scan performed in March 2004 confirmed a 
diagnosis of coronary artery disease, which undoubtedly was 
secondary to the hyperlipidemia that existed when the veteran 
was on active duty.

Dr. R.B. prepared a third letter, dated in November 2004, in 
which she provided additional reasoning for her previous 
diagnosis of coronary artery disease.  Dr. R.B. explained 
that in her opinion, the veteran had coronary artery disease 
when he first began seeing her in 1997, which was two years 
before his discharge.  Dr. R.B. explained that she based the 
March 2004 diagnosis on the veteran's calcium score of 
1300.51 revealed by the heart scan.  A perfect score was a 
zero, and scores between 101 to 400 represented moderate 
plaque burden with moderate non-obstructive coronary artery 
disease likely, according to Dr. R.B.  

Dr. R.B. went on to say that the veteran's high score of 
1300.51 represented extensive plaque burden with a high 
likelihood of at least one significant coronary stenosis.  
Dr. R.B. stated that the veteran's extremely high score and 
extensive plaque formation confirmed her original concern 
that he had coronary artery disease for some time.  Coronary 
artery disease, according to Dr. R.B., developed gradually 
over a period of years and that therefore, it was her firm 
opinion that the veteran's coronary artery disease was 
present when he began seeing her in 1997.

The RO then provided the veteran with a VA examination.  In a 
report of that examination, dated in April 2005, the 
physician indicated that she had reviewed the veteran's 
claims file in conjunction with the examination.  She noted 
that the veteran's medical file showed elevated cholesterol 
as early as September 1986, but that multiple cardiovascular 
screening tests failed to reveal any evidence of heart 
disease while the veteran was in service.  The examiner also 
noted the March 2004 heart scan and accompanying diagnosis of 
coronary artery disease.  She noted that presently, the 
veteran reported no symptoms, such as chest pain, that would 
be compatible with ischemic heart disease or ischemic 
peripheral vascular disease.  

The VA examiner then reported findings from physical 
examination and diagnostic testing.  She found heart sounds 
to be normal with no murmurs heard.  An electrocardiogram 
(ECG) was normal with ejection fraction 55-65 percent.  Chest 
x-ray was negative for abnormalities.  Exercise tolerance 
test was also normal and showed no evidence of exercise-
induced ischemia.  The examiner concluded that the veteran 
had no evidence of coronary artery disease.  

At the veteran's request, Dr. R.B. submitted a fourth letter, 
dated in July 2006, to reconcile her previously submitted 
opinions with that rendered by the VA examiner and included 
in the April 2005 VA examination report.  Dr. R.B. stated 
that she had reviewed that report, including the results of 
the ECG and exercise tolerance test.  Dr. R.B. stated that 
while the results of those tests were "encouraging," it 
would be medically unwise to ignore the results of the heart 
scan conducted in March 2004.  Dr. R.B. concluded that 
coronary artery disease remained a current diagnosis that she 
continued to treat, and that her previous opinion that the 
veteran had the disease in 1997 was unchanged.   

The Board finds that because there is an approximate balance 
of positive and negative evidence, the claim must be granted.  
Both physicians rendered opinions after examining the veteran 
and performing diagnostic tests.  Additionally, both 
examiners provided reasoning and rationale for their 
decisions.  Regarding Dr. R.B.'s opinion, she had the benefit 
of having treated the veteran continuously since he was still 
in active duty.  Further, she specifically addressed the 
negative VA opinion and provided her reasoning for 
disagreement.  The Board finds that resolving all doubt in 
the veteran's favor requires granting service connection for 
coronary artery disease.  See 38 U.S.C.A. § 5107(b) (West 
2002).  


ORDER

Service connection for coronary artery disease is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


